ACCEPTED
                                                                                    03-14-00029-CV
                                                                                           4759149
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                4/3/2015 1:06:18 PM
                                                                                  JEFFREY D. KYLE
                             CAUSE NO. 03-14-00029-CV                                        CLERK



 OSCAR MELENDEZ AND                       §                     INTHETIDRD
 CONNIE MELENDEZ,                                                 FILED IN
                                          §                3rd COURT OF APPEALS
     APPELLANTS,                          §                    AUSTIN, TEXAS
                                          §                4/3/2015 1:06:18 PM
 v.                                       §                  JEFFREY
                                                         COURT         D. KYLE
                                                                 OF APPEALS
                                                                   Clerk
                                          §
CITIMORTGAGE, INC.,                       §
ERNESTINE WILLIAMS, AND                   §
WENDY ALEXANDER,                          §
     APPELLEES.                           §                    AUSTIN, TEXAS

      NOTICE OF APPEARANCE AND DESIGNATION OF ATTORNEY IN
      CHARGE FOR ERNESTINE WILLIAMS AND WENDY ALEXANDER

        Coury M. J acocks is entering an appearance as lead counsel for Appellees

Earnestine Williams and Wendy Alexander.

        Appellees Earnestine Williams and Wendy Alexander designate Coury M.

J acocks as attorney in charge, please forward all notices and pleadings to the

address listed below.

                                          Respectfully Submitted,




Designation of Attorney in Charge                                    Page 1
. BDFTE No. 20120018800848
                                          ATTORNEY FOR APPELLEES
                                          EARNESTINE WILLIAMS AND
                                          WENDY ALEXANDER



                           CERTIFICATE OF SERVICE

         I certify that on 3..-0\ day of Ap1' f \ ,2015, I served a copy of
 plaintiff s motion for summary judgment on the parties listed below by certified
 and regular U.S. Mail:

 ViaCMIRRR                                ViaCMIRRR
 No. 71969008 9115 0310 9483              No. 71969008911503109490
 and First Class Mail                     and Regular US Mail
 Michael Brinkley                         Andrew J. Schumacher
 Brinkley Law PLLC                        Winstead PC
 P. O. Box 820711
                                          401 Congress ~~.. '_~~~.21....0
                                                                      0.
 Fort Worth, Texas 76182-0711             Austin, Texa~~/fvl-3m\
                                                         II           'Ii




Designation of Attorney in Charge                                      Page 2
BDFTE No. 20120018800848